Citation Nr: 0636214	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-09 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include heart failure.

2.  Entitlement to service connection for polymyositis, to 
include as due to an undiagnosed illness.  

3.  Entitlement to service connection for residuals of a 
fracture of the left leg and left tibia.  

4.  Entitlement to service connection for spastic colon, 
claimed as liver and digestive disorder, to include as due to 
an undiagnosed illness.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to July 
1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Columbia, 
South Carolina, which denied service connection for 
hypertension, to include heart failure; polymyositis, to 
include as due to an undiagnosed illness; residuals of a 
fracture of the left leg and left tibia; and spastic colon, 
claimed as liver and digestive disorder, to include as due to 
an undiagnosed illness.

In January 2006, the veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.


FINDINGS OF FACT

1.  The veteran currently has hypertension that had its onset 
during service.

2.  The veteran currently has polymyositis that had its onset 
during service

3.  Current residuals of a fracture of the left leg and left 
tibia have not been demonstrated.

4.  Current spastic colon has not been demonstrated.


CONCLUSIONS OF LAW

1.  Hypertension was incurred during service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Polymyositis was incurred during service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303, 3.317 (2006).

3.  The criteria for entitlement to service connection for 
residuals of a fracture of the left leg and left tibia, are 
not met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  The criteria for entitlement to service connection for 
spastic colon, claimed as liver and digestive disorder, to 
include as due to an undiagnosed illness, are not met.    38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was provided this notice in letters issued in May 
2002, and September 2005.  The September 2005 letter 
specifically told him that VA needed specific information 
regarding his claimed disorders and that if he had any 
additional information or evidence that would support his 
claims he should send it to VA.

Some of this notice was provided after the initial decision 
on appeal.  The VCAA generally requires that notice be 
provided prior to such adjudication.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The timing defect was cured, 
however, by readjudication of the claim after the notice was 
provided.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim on appeal.  He was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  However this notice was not necessary 
because, to the extent that the Board is denying the claims 
of entitlement to service connection for residuals of a 
fracture of the left leg and left tibia and service 
connection for spastic colon, claimed as liver and digestive 
disorder, no effective date is being assigned.  

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the claims on appeal.  

Thus, the appeal is ready to be considered on the merits.

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a qualifying chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, to 
include, but not limited to, signs or symptoms involving 
skin; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; sleep disturbances; or 
gastrointestinal signs or symptoms.  The chronic disability 
must have become manifest either during active military, 
naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and must 
not be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(b) (2006).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).

A "qualifying chronic disability" includes (a) undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 
2002).

For purposes of this section, the term "medically unexplained 
chronic multisymptom illness" means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(4). 

In the case of a claim under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317, evidence is not required to show a nexus between the 
qualifying chronic disability and service.  Gutierez v. 
Principi, 19 Vet App 1 (2004).

III.  Legal Analysis

A.  Entitlement to service connection for hypertension, to 
include heart failure

Hypertension will be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

For chronic diseases, such as hypertension, shown during 
service, the same disease shown at any time, no matter how 
remote, after service, will be service connected.   38 C.F.R. 
§ 3.303(b)

The United States Court of Veterans Appeals (Court) has held 
that in order for hypertension to be shown as a current 
disability, it must be present to the minimum compensable 
degree under the rating schedule.  Cox v. Brown, 5 Vet. App. 
95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Under current rating criteria, hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
The term hypertension means that diastolic blood pressure 
readings are predominantly 90 or more, and isolated systolic 
blood pressure means that systolic readings are predominantly 
160 or more.  38 C.F.R. § 4.104, Diagnostic Code7101, Note 
(1) (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

A review of the veteran's service medical records for his 
period of service from March 1982 to July 1993 reveals 
occasional readings of high blood pressure.  For instance, a 
February 1992 blood pressure reading was 152/94.  During a 
periodic examination in July 1992, his blood pressure was 
noted to be 138/90.  Normal findings for the heart were also 
reported at that time.  In a June 1993 report of medical 
examination, completed for expiration of term of service, the 
veteran confirmed a history of high or low blood pressure and 
the examiner indicated that the veteran currently had 
hypertension which was controlled by his diet.    

Private outpatient treatment records dated from September 
1994 to December 1995 show consistent treatment for 
hypertension with readings ranging from 120/90 to
 170/140.

In a February 2002 Persian Gulf Examination, it noted that 
the veteran was diagnosed with hypertension in 1994.  His 
blood pressure reading at that time was 160/100.  The 
pertinent diagnosis was hypertension.

In June 2003, the veteran was afforded a VA heart 
examination.  Physical examination showed blood pressure 
readings at 140/90 in the right arm, 130/80 in the left arm 
and 130/70 after 20 minutes of rest.  The pertinent diagnosis 
was essential hypertension.  The examiner concluded that 
based on the findings, readings and medical findings during 
his active duty, his blood pressure was documented borderline 
high and at the time of his discharge he was diagnosed with 
essential hypertension with diet control.  He opined that 
hypertension should be service-connected.  

In a subsequent June 2003 VA general examination, the 
examiner recounted the veteran's previous blood pressure 
readings beginning with service and noted that the veteran's 
blood pressure was documented as mildly high at that time.  
He also reported that in March 1997 the veteran was 
hospitalized for malignant hypertension.  At the time of the 
examination, his blood pressure reading was 145/95.  The 
pertinent diagnosis was hypertension and the examiner found 
that hypertension was clearly documented in the veteran's 
records on multiple occasions.  He also noted cardiovascular 
damage which was secondary to poorly controlled hypertension 
and which evidenced the fact that the veteran's hypertension 
was present for many years.      

A June 2004 statement from H.J. Marion, MD, indicated that he 
first treated the veteran in September 1994 for elevated 
blood pressure which was diagnosed as hypertension.  He 
reported that the veteran explained to him that he was 
diagnosed with hypertension at the time of his discharge in 
1993.  

In an August 2004 statement B. Wright, FNCP, reported 
treating the veteran in 1994 for malignant hypertension.  She 
could not recall the veteran's exact blood pressure readings 
but believed they were in the range of 200/130 to 240/120.

The outpatient treatment reports, VA examinations and 
statements from both private and VA medical providers clearly 
meet the standard of medical evidence of a current diagnosis 
of hypertension.  Hence, the first element for a service 
connection claim is satisfied.
 
The second element of a successful claim for service 
connection is met in the veteran's service medical records.  
It was noted in the veteran's June 1993 report of medical 
history, conducted for purposes of expiration of service, 
that he was diagnosed with hypertension, which was controlled 
by diet.  

Finally, the VA examiner's statements provide sufficient 
evidence of a nexus between the in-service high blood 
pressure and the veteran's current hypertension.   The 
examiner noted that the veteran's hypertension was diagnosed 
in military service.  Furthermore, the VA examiner made a 
specific comment after his own diagnosis that the veteran had 
documented hypertension since military service.   

These statements qualify as medical evidence of a link 
between the in-service incurrence of hypertension and the 
hypertension suffered by the veteran today.   Moreover, given 
the identification of hypertension in service and currently, 
the link is presumed.  38 C.F.R. § 3.303(b).

Resolving all doubt in favor of the veteran, the claim for 
entitlement to service connection for hypertension is 
granted.

B.  Entitlement to service connection for polymyositis

A review of the veteran's service medical records reveals no 
indication of any type of muscle impairment during service.  
A November 1991 treatment record shows that the veteran 
presented with complaints of cold accompanied by bloody nasal 
discharge and nasal congestion.  The diagnosis was viral 
upper respiratory infection.  

In August 1998 the veteran underwent a muscle biopsy and 
laboratory testing and it was revealed that he had 
polymyositis.  His illness was manifested by fevers, severe 
fatigue, proximal muscle weakness, pulmonary disease, 
esophageal reflux with post prandial emesis secondary to 
relaxation of the lower esophageal sphincter diagnosed with 
esophagogastroduodenoscopy.  He also suffered from a 
persistent cough, a stinging sensation of the head and back, 
back pain, muscle pain and joint pains.  

During a December 1998 VA general examination, he complained 
of weakness, chronic fatiguability and pain.  Due to an 
increased weakness he was in a wheelchair.  The pertinent 
diagnosis was polymyositis by history with the ramifications 
of recurrent muscle weakness and pain.

A February 2002 Persian Gulf examination showed that the 
veteran's polymyositis was in remission.  

In June 2003 the veteran underwent a VA general medical 
examination.  The pertinent diagnostic assessment was 
polymyositis.  The examiner explained that most of the 
veteran's complaints were due to the underlying illness of 
polymyositis, which is severely debilitating.  He stated that 
the symptoms associated with the illness could be caused by 
factors other than Gulf War service, but the etiology of the 
illness was unknown.  He also noted that the veteran was 
exposed to biological warfare, pesticides, and oil-burning 
fires in the Gulf War, but it was difficult to ascertain 
whether these factors could have been inciting agents for 
polymyositis.  

A subsequent June 2003 VA Gulf War examination diagnosed the 
veteran with polymyositis.  The examiner stated that the 
veteran's muscle weakness was not an undiagnosed illness, but 
rather it was diagnosed as polymyositis and his anti-Jo-1 
antibodies confirmed that conclusion.  However, the cause of 
the veteran's polymyositis was unknown. 

A June 2003 statement from A.N. Brown, M.D. reported that the 
veteran was under his care in the Division of Rheumatology at 
MUSC and currently had polymyositis which was a idiopathic 
inflammatory myopathy and was complicated by interstitial 
lung disease.  The cause of the condition was unknown.    

Numerous lay statements were submitted in 2004 on behalf of 
the veteran.  The statements essentially indicated that prior 
to the veteran's service in the Persian Gulf War he had 
always been "a picture of health."  However, since 
returning home, he had a lingering cough as well as 
respiratory difficulty and muscle weakness.

A September 2004 statement from N. Murali, noted that the 
veteran suffered from a very serious autoimmune disease - 
anti-Jo1 type polymyositis.  His symptoms included severe 
weakness, an inability to swallow, and an inability to move 
about because of severe proximal myopathy.  Also noted was 
severe respiratory distress with bilateral effusions and 
swallowing difficulty.  He was treated with high dose 
steroids and very powerful immunosuppressive drugs and went 
into remission.  He was currently in remission with the anti-
rejection drug CellCept.     

In statements from D. Hurley, D.O., dated in June 2005 he 
indicated that the veteran's service medical records contain 
documentation reflecting that the veteran suffered from viral 
infections, extensive colds, headaches, and diarrhea 
immediately following the war.  He opined that it was more 
likely than not that the early manifestations of polymyositis 
started while the veteran was on active duty.  

The post-service evidence shows treatment for polymyositis; 
thus, there is competent evidence of a current disability and 
the first element for a service connection claim is 
satisfied.

The second element of a successful claim for service 
connection is met in the veteran's service medical records.  
As noted above the veteran had respiratory complaints and was 
diagnosed with a viral upper respiratory infection in 
November 1991.  Medical evidence has associated polymyositis 
with respiratory symptoms.  Hence, the standard for a in-
service incurrence is met.

Lastly, there is evidence of a medical nexus to meet the 
third element of a service connection claim.  A June 2003 VA 
examiner, specifically noted that he could not rule out 
whether polymyositis was caused by the veteran's service in 
the Gulf War and exposure to various agents.  

Though, this opinion was not conclusive, a subsequent opinion 
by Dr. Hurley demonstrated that the early manifestations of 
polymyositis started while the veteran was on active duty.  
Dr. Hurley had access to the veteran's claims file and 
reported a review of the veteran's service medical records.  
Moreover, he provided a detailed opinion as to his 
conclusion.

Resolving all doubt in favor of the veteran, the claim for 
entitlement to service connection for polymyositis is 
granted.
 
C.  Entitlement to service connection for residuals of a 
fracture of the left leg and left tibia

The veteran's service medical records show that in February 
1992 he presented with complaints of pain in his left ankle 
for the past two weeks.  He was subsequently diagnosed with a 
stress fracture of the left medial tibia and a cast was 
applied.  An April 1992 treatment record showed that the 
veteran's stress fracture had healed.  The veteran's 
separation records are silent for complaints of residuals of 
a left leg stress fracture.  

VA outpatient treatment records dated in 2002 show continuing 
complaints of pain in the left lower leg.  The diagnosis was 
left lower leg pain, questionable, relate to osteoarthritis 
from previous fracture.  

A VA X-ray study of the left tibia and fibula was obtained in 
March 2002.  The diagnostic impression noted mild periosteal 
reaction in the bones of the left leg.  It indicated that the 
mild periosteal reaction could relate to previous trauma 
although another possibility was hypertrophic 
osteoarthropathy.  

A whole body scan was performed in April 2002.  A small 
amount of increased activity was noted in the periosteum at 
both the distal femurs and at both distal tibia's.  

In June 2003 the veteran was afforded a VA bones examination.  
He complained of intermittent pain and described the pain as 
a knot in the anterior portion of his left shin.  The 
diagnostic assessment was history of stress fracture without 
evidence of ongoing weakness or of structural deficit of the 
left tibia.  

A June 2003 VA X-ray study of the veteran's left tibia and 
fibula, performed in conjunction with the above VA 
examination, showed an essentially negative tibia and fibula 
and there was no evidence of a recent fracture, dislocation 
or other bony abnormality.

The criterion of inservice occurrence or aggravation of a 
disease or injury is satisfied, inasmuch as the record 
demonstrates a stress fracture of the left medial tibia 
during service.

The post service evidence does not show any current 
disability from stress fractures.  All diagnostic studies 
have been negative. 

While the veteran is certainly competent to report symptoms, 
and their continuity since service, Duenas v. Principi, 18 
Vet App 512 (2004), his symptoms have been associated by 
medical professionals with the now service connected 
polymyositis, rather than stress fractures.  

For the same reasons, the complaints of pain cannot be 
attributed to an undiagnosed illness.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

In short, the preponderance of the evidence is against the 
veteran's claim of service connection for residuals of a 
fracture of the left leg and left tibia.  The Board thus 
concludes that the criteria for entitlement to service 
connection for this benefit are not met. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3. 

D.  Service connection for spastic colon, claimed as liver 
and digestive disorder

The veteran's service medical records are silent for 
complaints, treatment or diagnosis pertaining to a colon or 
liver disorder.  

Private outpatient treatment records dated in 1998 reflect 
symptoms of gas, diarrhea, and constipation.   

In December 1998 the veteran was afforded a VA general 
medical examination.  He reported episodes of diarrhea which 
began while serving in Saudi Arabia.  His episodes of 
diarrhea coincided with the onset of symptoms of polymyositis 
and worsened since taking Prednisone.  The pertinent 
diagnosis was history of recurrent diarrheal problems which 
seemed to be consistent with a spastic colon, although a 
stressful illness as well as Prednisone could worsen the 
veteran's gastrointestinal disorder.    

The veteran was again afforded a general VA examination in 
June 2003.  The pertinent diagnosis was gastroesophageal 
reflux disease with post-prandial emesis, secondary to 
polymyositis.  

There is simply no competent evidence of record demonstrating 
that the veteran had a spastic colon, claimed as a liver and 
digestive disorder while in service.  Moreover, there is no 
nexus between the claimed current disability and service.   
Inasmuch as the veteran's claim for service connection is 
missing two of the requisite service connection criteria, the 
claim necessarily must fail.

Spastic colon, also known as irritable bowel syndrome, is a 
qualifying chronic disability for purposes of Section 3.317.  
While spastic colon was suspected on the December 1998 
examination, the June 2003 examination attributed the 
veteran's symptoms to other diagnosed diseases.  More recent 
evidence has attributed the veteran's symptoms to the now 
service connected polymyositis.  There have been no recent 
findings of spastic colon or reports of pertinent symptoms 
that have not been attributed to a diagnosed illness.

In short, the preponderance of the evidence is against the 
veteran's claim of service connection for spastic colon, 
claimed as liver and digestive disorder.  The Board thus 
concludes that the criteria for entitlement to service 
connection for this benefit are not met. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3. 


ORDER

Entitlement to service connection for hypertension, to 
include heart failure is granted.

Entitlement to service connection for polymyositis is 
granted.  

Entitlement to service connection for residuals of a fracture 
of the left leg and left tibia is denied.  

Entitlement to service connection for spastic colon, claimed 
as liver and digestive disorder, to include as due to an 
undiagnosed illness, is denied.  



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


